Citation Nr: 0513542	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  99-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic degenerative changes of the left ankle.

4.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic degenerative changes of the right (dominant) 
wrist.

5.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic degenerative changes of the left wrist.






REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to May 1995.

This matter comes to the Board of Veterans' Appeals on appeal 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a December 1999 rating decision, the RO increased the 
veteran's evaluations for his service-connected knee 
disabilities from 0 to 10 percent in each knee.  This case 
was previously before the Board in August 2001 and September 
2003 at which times it was remanded to the RO for further 
development. 

The veteran stated in writing in April 2004 that he was 
"satisfied" with the 10 percent ratings assigned for each 
knee.  However, because this statement does not meet the 
requirements for withdrawing an issue on appeal under 
38 C.F.R. § 20.204, the issues with respect to his service-
connected knee disabilities are still considered to be in 
appellate status.  That is, the Board will proceed with 
appellate review of the issues of entitlement to evaluations 
in excess of 10 percent for degenerative joint disease of the 
right and left knees.




FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by no more than 
slight (noncompensable) limitation of motion with pain; there 
is no medical evidence of lateral instability or recurrent 
subluxation, ankylosis, dislocated semilunar cartilage, or 
impairment of the tibia and fibula.

2.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by no more than slight 
(noncompensable) limitation of motion with pain; there is no 
medical evidence of lateral instability or recurrent 
subluxation, ankylosis, dislocated semilunar cartilage, or 
impairment of the tibia and fibula.

3.  The veteran's service-connected post-traumatic 
degenerative changes of the left ankle are manifested by pain 
and at most marked limitation of motion.

4.  The veteran's service-connected post-traumatic 
degenerative changes of the right wrist are manifested by 
some limitation of motion (noncompensable) and pain; there is 
no medical evidence of ankylosis.

5.  The veteran's service-connected post-traumatic 
degenerative changes of the left wrist are manifested by some 
limitation of motion (noncompensable) and pain; there is no 
medical evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2004).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2004).

3.  The criteria for a 20 percent evaluation for post-
traumatic degenerative changes of the left ankle have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5271 (2004).

4.  The criteria for a rating in excess of 10 percent for 
post-traumatic degenerative changes of the right wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5215 (2004).

5.  The criteria for a rating in excess of 10 percent for 
post-traumatic degenerative changes of the left wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the October 1998 decision preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding the issues on appeal in September 2001.  Because 
the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2001 letter, as well as the February 
1999 statement of the case and November 2002 and January 2005 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). The Board also notes that the September 
2001 letter, as well as a March 2004 letter, implicitly 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that he may have and that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, the 
veteran indicated in writing March 2004 that he had no 
additional medical evidence to submit.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's service medical records show that he fractured 
his left tibia in a motorcycle accident in March 1987.  He 
underwent an open reduction of the left tibia with plate 
fixation for a closed tibia fracture, and the subsequent 
removal of the plate in December 1987.  In February 1994, the 
veteran fractured both wrists in another motorcycle accident 
and underwent external fixation and reconstructive surgery.  
A plate remains in his left wrist.  

In a March 1996 rating decision, the RO granted service 
connection for post traumatic degenerative changes of the 
right and left wrists, and assigned a 10 percent evaluation 
for each wrist.  The RO also granted service connection for 
posttraumatic degenerative changes of the left ankle, 
assigning a 10 percent evaluation.  In addition, the RO 
granted service connection for degenerative joint disease of 
the right and left knees, assigning 0 percent evaluations for 
each knee.

In April 1998, the veteran filed a claim for increased 
evaluations for his service-connected disabilities.

During a VA orthopedic examination in August 1998, the 
veteran complained of an occasional ache in the lower leg, 
especially when running over two miles.  He also reported 
decreased rang of motion in the left leg, but no pain.  
Regarding his wrists, the veteran reported that both wrists 
ache after repetitive use, such as using a stapler for six to 
eight hours.  He reiterated that they do not hurt if he uses 
them for short periods of time and has to use them for six to 
eight hours before the pain starts.  He added that his knees 
were asymptomatic at that time.  Examination of the left 
ankle showed no pain or tenderness.  There was no swelling or 
deformity.  Dorsiflexion of the left ankle was 5 degrees, and 
plantar flexion was 40 degrees.  There was no pain or 
stiffness during these movements.  The veteran was able to 
walk on his heels and toes without difficulty or pain.  The 
inversion and eversion of both ankles was normal.  Regarding 
his wrists, there was no pain or tenderness on examination.  
There was a residual increase in diameter in both wrists, 
especially on the right.  Extension of both wrists was 55 
degrees.  The ulnar and radial deviation bilaterally was 
normal, i.e., 45 and 20 degrees respectively.  As to the 
knees, there was no pain, tenderness, or deformity.  There 
were loud creaking sounds during extension and flexion.  
Range of motion was normal in both knees with 140 degrees 
flexion and 0 degrees extension.  The veteran was diagnosed 
as having status post fracture of carpal bones, both wrists, 
with secondary degenerative joint disease; status post 
fracture, well healed of the left lower extremity with 
residual mild pain during overuse, running over two miles; 
decreased rang of motion of the left ankle, painless, status 
post old talofibular chip fracture; residual postoperative 
scars, left lower extremity; and patellofemoral pain 
syndrome, no disease found at that time, foreign body (wire) 
left knee.

On the May 1999 substantive appeal, the veteran reported that 
his left ankle continued to remain stiff, making it difficult 
to walk for extended periods.  He said his range of motion 
continued to decrease because of arthritis.  He said he felt 
that a 20 percent rating was in order because of "marked 
range of motion".  He reported that repetitive tasks 
continued to hurt and aggravate his bilaterally wrist 
problems.  He noted increased wrist pain and wrist braces.  
He also noted that his knees ached making it difficult to 
remain standing for long periods of time and that a minimum 
10 percent rating should be awarded for each knee.  

X-rays taken in July 1999 revealed posttraumatic changes of 
the left ankle, diagnosed as surgical residuals and minimal 
degenerative joint disease, and posttraumatic changes of the 
right wrist, diagnosed as surgical residuals and moderate 
degenerative joint disease.  Also noted were posttraumatic 
changes of the left wrist, diagnosed as surgical residuals 
and moderate degenerative joint disease, and degenerative 
joint disease of the right and left knees, diagnosed as 
patellofemoral syndrome.  

Findings from a September 1999 VA examination revealed two 
surgical scars of the left ankle measuring 10 and 12 inches 
respectively.  The ankle was nontender to palpation.  There 
was no swelling at that time.  Range of motion of the ankle 
was dorsal flexion from 0 to 10 degrees, plantar flexion from 
0 to 20 degrees, inversion from 0 to 20 degrees, and eversion 
from 0 to 20 degrees.  Pain was noted on dorsal flexion from 
0 to 10 degrees, and plantar flexion from 0 to 20 degrees.  
Regarding the wrists, two surgical scars were noted measuring 
3 and 5 inches respectively.  There was tenderness over the 
scaphoid.  There was no swelling.  Range of motion included 
extension from 0 to 30 degrees, flexion from 0 to 70 degrees, 
radial deviation from 0 to 15 degrees, and ulnar deviation 
from 0 to 35 degrees.  Pain was noted on extension from 20 to 
30 degrees, on flexion from 40 to 70 degrees, on radial 
deviation from 10 to 15 degrees, and on ulnar deviation from 
25 to 25 degrees.  As for the veteran's knees, there was no 
swelling or effusion.  There was also a negative drawer sign, 
and no collateral ligament laxity.  There was negative 
McMurray.  There was copious crepitus on range of motion.  
Range of motion was 0 to 130 degrees of flexion.  Pain was 
noted on flexion from 90 to 130 degrees.  The examiner noted 
that the veteran was employed as an instructor for the 
Dynacor Corporation and his conditions interfered with his 
ability to stand or walk for long periods of time.  He also 
has difficulty lifting heavy objects due to his wrists, which 
is a necessary part of his job performance.  These conditions 
also interfere with the veteran's ability to fully enjoy 
recreational activities and complete household chores in an 
efficient manner.  The examiner opined that as a medical 
professional he believed that the veteran's pain interfered 
with his occupational performance and daily living by 
imposing a functional loss, but that it was an 
"unquantifiable expression!!"

In December 1999, the RO increased the veteran's knee 
evaluations from 0 to 10 percent in each knee.  

The veteran indicated in writing in February 2000 that his 
left ankle disability warranted a 20 percent evaluation.

VA outpatient records include the veteran's January 2001 
complaint of left hand numbness without pain as well as prior 
diagnoses of degenerative joint disease bilateral hands 
(status post bilateral wrist fractures secondary to 
motorcycle accident).  These records also show that EMG 
(electromyography)/nerve conduction studies of the left upper 
extremity were performed in February 2001 and were normal.  
The veteran was given new wrist braces in August 2001.

In a November 2002 statement, the veteran said that he 
continued to experience painful motion in his ankle due to 
arthritis and that he took anti-inflammatories on a regular 
basis.  He added that the range of motion had decreased as 
well.  He further added that painful motion continued in his 
knees, and that he recently noticed numbness in his fingers 
of both hands.  

A November 2003 VA outpatient record reflects the veteran's 
complaint of arthritis pain in his knees, ankles and wrists.  

The veteran reported in a March 2004 statement that he 
continued to have pain with motion in his left ankle and that 
his ankle popped on occasion when walking from place to 
place.  

An April 2004 VA outpatient record contains a diagnosis of 
chronic wrist pain.  Findings at that time revealed decreased 
range of motion in both wrists with normal grip strength.

During a July 2004 VA orthopedic examination, the veteran 
complained of a constant dull aching type of pain in his 
knees, wrists and left ankle.  He had no history of flare-ups 
and reported taking anti-inflammatory medications as 
required.  He said he used a brace on both knees and 
experienced popping and some aches on climbing stairs up and 
down and on squatting.  With respect to his wrists, the 
veteran said that he used braces on both wrists and that 
typing and repetitive use of the wrists causes discomfort.  
He said that day-to-day activities were not otherwise 
significantly affected because of his wrist condition.  In 
regard to his left ankle, the veteran said that he gets some 
stiffness, snapping and popping on standing and prolonged 
walking.  His day-to-day activities as an instructor are 
affected by his knee and ankle conditions due to the pain and 
discomfort caused by prolonged walking and standing.  

Findings in July 2004 with respect to the veteran's knee 
revealed no swelling, effusion or instability.  Range of 
motion was full at 140/140 degrees and was not painful.  
There was some joint line tenderness.  There was no pain or 
restriction on range of motion on repeated use or resisted 
motion.  Regarding the left wrist, there were two scars on 
the left wrist.  Range of motion revealed flexion of 60/80 
degrees, ulnar deviation of 40/45 degrees, radial deviation 
of 5/20 degrees, and extension of 60/70 degrees.  There were 
also two scars on the right wrist.  Range of motion included 
flexion in the right wrist of 60/80 degrees, extension of 
70/70 degrees, radial deviation of 20/20 degrees, and ulnar 
deviation of 40/45 degrees.  As to the left ankle, there were 
two slightly tender surgical scars noted.  Range of motion 
included dorsiflexion 10 out of 20 degrees, plantar flexion 
20 out of 45 degrees, inversion 20 out of 30 degrees and 
eversion 10 out of 20 degrees.  It was not painful on motion 
and there was no change with repeated or resisted motion of 
any joint.  Findings were noted to not include evidence of 
painful motion, edema, effusion, instability, weakness, point 
tenderness, redness, heat or abnormal movement or guarding of 
movement of any of the joints.  The veteran did have some 
limitation on prolonged standing and walking as noted above 
due to his knee and ankle conditions.  Ankylosis was not 
present.  Earlier x-rays were suggestive of arthritis.  The 
veteran was diagnosed as having strain in both knees and 
degenerative arthritis of both wrists and the left ankle.

III.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, when an 
increased rating is at issue, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Arthritis due to trauma and substantiated by x-ray findings 
is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, in turn, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Knees

The veteran is currently assigned 10 percent evaluations for 
his right and left knee disabilities.

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees, a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees, and a 30 percent evaluation is 
warranted for knee flexion to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  A 30 percent evaluation requires 
extension limited to 20 degrees, a 40 percent evaluation 
requires extension limited to 30 degrees and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability and 30 
percent for severe disability. 38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14. VAOGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).

Under DC 5258, a 20 percent evaluation, the highest and only 
rating, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint.

Considering the evidence of record in light of the above- 
noted criteria, the Board finds that the veteran's right and 
left knee disabilities are appropriately rated as 10 percent 
disabling under the limitation of motion codes and do not 
warrant a higher evaluation, even when functional loss due to 
pain is considered.  This is so based on normal or near 
normal range of motion findings with respect to the right and 
left knees. Specifically, since the veteran's 1998 claim, he 
has demonstrated normal extension of 0 degrees and normal or 
near normal flexion ranging from 130 degrees to 140 degrees.  
See 38 C.F.R. § 4.71a, Plate I.  These findings are 
commensurate with a less than compensable rating under Code 
5260 and Code 5261 based on a strict adherence to the rating 
criteria.  With that in mind, the veteran is appropriately 
rated at 10 percent for painful motion.  With respect to 
pain, the veteran has consistently complained of pain and was 
found by a VA examiner in September 1999 as having pain on 
flexion.

In sum, the fact that some (albeit, only slight) limitation 
of flexion is shown, together with the veteran's complaints 
of continued pain, the Board finds that the level of 
impairment resulting from the veteran's right and left knee 
degenerative joint disease is comparable to painful motion of 
the right and left knees, for which 10 percent evaluations 
have appropriately been assigned.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  A higher than 10 percent evaluation for painful 
motion in either knee is simply not warranted in view of the 
slight degree of actual limitation of flexion demonstrated.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  What the RO has done is assign a 10 percent rating 
under Code 5003 in recognition of the fact that there is some 
limitation of motion with pain under Code 5260.  The Board 
does not interpret the General Counsel opinion as providing 
for separate ratings for noncompensable limitation of flexion 
and limitation of extension due to pain and believes that the 
10 percent rating for limitation of motion with pain 
(although noncompensable under Codes 5260 and 5261) under 
Code 5003 is all that is permitted under that regulatory 
provision.

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.  Also, in view of the lack 
of objective findings of either lateral instability or 
recurrent subluxation, Diagnostic Code 5257 is not applicable 
in evaluating either knee disability.  

Left Ankle

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, for limitation of motion of the ankle.  
Under this code, a 20 percent rating requires marked 
limitation of motion, and a 10 percent rating requires 
moderate limitation of motion.

The veteran contends that his left ankle disability should be 
rated based on marked limitation of motion.  Range of motion 
findings from the two most recent VA examinations, in 
September 1999 and July 2004, are identical in showing 
dorsiflexion from 0 to 10 degrees (out of a normal 20 
degrees; see 38 C.F.R. § 4.71a, Plate II), and plantar 
flexion of 0 to 20 degrees (out of a normal 45 degrees; see 
38 C.F.R. § 4.71a, Plate II).  Findings also revealed 
inversion of 0 to 20 degrees (out of a reported 30 degrees).  
Eversion findings differed with a finding of 0 to 20 degrees 
(out of a reported 20 degrees) in September 1999, and 0 to 10 
degrees in July 2004.  It is thus evident by these findings 
that the veteran does experience a loss in range of motion of 
the left ankle.  In regard to pain on motion, the September 
1999 VA examiner stated that the veteran experienced pain on 
dorsal flexion and plantar flexion, whereas the July 2004 VA 
examiner stated that the veteran had no painful motion.  
However, by resolving all reasonable doubt in this matter in 
favor of the veteran, the Board finds that that veteran does 
have limitation of motion with pain and is thus entitled to 
consideration of a higher rating due to functional loss.  38 
C.F.R. §§ 4.3, 4.40, 4.59; DeLuca, supra.  This is especially 
so in light of the veteran's complaints of left ankle pain, 
particularly on prolonged walking and standing.  

Based on the foregoing, the Board finds that the veteran is 
entitled to a higher, 20 percent, evaluation for marked 
limitation of motion of the left ankle due to actual 
limitation of motion findings as well as functional loss 
caused by pain.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5271 (2004).

Since 20 percent is the maximum allowable evaluation under 
Diagnostic Code 5271 for limitation of motion, a higher 
evaluation is simply not warranted.  The only other code that 
allows for a higher than 20 percent evaluation for the ankle 
is Code 5270 for ankylosis.  However, in view of the lack of 
evidence that the veteran has ankylosis, a rating under this 
code is not applicable.   

Diagnostic Code 5284, other foot injuries, provides a 30 
percent evaluation for severe residuals.  38 C.F.R. § 4.71, 
Diagnostic Code 5284.  However, the evidence does not show 
that the veteran's left ankle disability is analogous to 
severe residuals of a foot injury.  At most, the evidence 
shows marked limitation of motion of the ankles. Thus, a 
higher than 20 percent rating is not warranted under this 
provision.

Wrists

Under Diagnostic Code 5215 for limitation of motion of the 
wrist, a maximum 10 percent evaluation is warranted for 
either the major or minor extremity if dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with the 
forearm.  

Although findings during the VA examinations in 1998, 1999 
and 2004 as noted in the factual background above represent 
some limitation of motion, see 38 C.F.R. § 4.71, Plate I, 
they do not represent a compensable, 10 percent, rating under 
Code 5215 based on a strict adherence to the range of motion 
criteria for either wrist.  This is because dorsiflexion was 
not limited to 10 degrees and palmar flexion was not limited 
in line with the forearm.  However, in light of the veteran's 
complaints of right and left hand and wrist pain and findings 
of some reduced motion at each of the VA examinations, the 
veteran was assigned a 10 percent evaluation consistent with 
the provisions of Diagnostic Codes 5003 and 5010. 

As stated above, the provisions of Diagnostic Codes 5003 and 
5010 provide that when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5003; VAOPGCPREC 9-98; Litchenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Given the evidence 
of record, the Board finds that these diagnostic codes 
continue to provide an appropriate basis for evaluation of 
the veteran's right and left wrist disabilities.  

However, no higher evaluation is assignable on any basis.  As 
indicated above, a 10 percent rating is the maximum 
assignable rating under Diagnostic Code 5003 for each major 
joint or group of minor joints affected by limitation of 
motion, and is the only evaluation assignable under 
Diagnostic Code 5215.  Moreover, while, on the basis of the 
current record, the only other diagnostic code pursuant to 
which the veteran's right and left wrist disabilities could 
be rated is Diagnostic Code 5214 for wrist ankylosis, there 
is no medical finding of ankylosis, or evidence to even 
suggest that, with consideration of functional loss due to 
pain and weakness, these disabilities are comparable to 
ankylosis.  Thus, this diagnostic code is not applicable in 
the instant appeal.  

Extraschedular Consideration

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's bilateral knee and wrist disabilities and left 
ankle disability have resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  Medical records show that the 
veteran continues to be employed as an instructor.  
Consequently, the Board is not required to refer the claim 
for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee is denied.  

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is denied.  

An evaluation in excess of 10 percent for post-traumatic 
degenerative changes of the left ankle, to 20 percent, is 
granted; subject to the law and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for post-traumatic 
degenerative changes of the right wrist is denied.

An evaluation in excess of 10 percent for post-traumatic 
degenerative changes of the left wrist is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


